                 Case 2:15-cr-00160-TSZ Document 236 Filed 06/01/20 Page 1 of 2



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
         UNITED STATES OF AMERICA,
 8                            Plaintiff,
                                                        CR15-160 TSZ
 9          v.
                                                        MINUTE ORDER
10       RAYMOND EARL DEVORE,
11                            Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    The Court is in receipt of letters by defendant Raymond Earl DeVore to the
14
   Clerk of this Court, the Clerk of the United States Court of Appeals for the Ninth Circuit,
   his recently appointed defense attorney Michael Iaria, and his former appellate counsel
15
   Sharon Blackford. 1 The letters have been docketed. See docket nos. 235 & 235-1.
   Defendant is cautioned against sending letters intended for his lawyers to the Court;
16
   such actions might result in a waiver of defendant’s attorney-client privilege.
17        (2)     Defendant’s recent letters suggest that he was previously dissatisfied with
   Mr. Iaria’s services. Mr. Iaria was defendant’s fourth attorney before this matter went to
18 the Ninth Circuit. The Court is aware that, prior to his sentencing, defendant requested
   appointment of a different lawyer. See Notice (docket no. 190). At the hearing on
19 October 12, 2017, however, defendant agreed to proceed to sentencing with Mr. Iaria

20
     1
     The purpose for which Sharon Blackford provided legal representation to defendant has
21
   concluded. The Ninth Circuit remanded this matter for resentencing, see Order & Memorandum
   (docket no. 230); Mandate (docket no. 232), and the Court has appointed Mr. Iaria as counsel of
22 record for defendant, see Order (docket no. 233).

23

     MINUTE ORDER - 1
            Case 2:15-cr-00160-TSZ Document 236 Filed 06/01/20 Page 2 of 2



 1 representing him, and to have a new attorney on appeal. See Tr. (Oct. 12, 2017) at 2:14-
   3:13 (docket no. 203). For the time being, Mr. Iaria shall remain defendant’s counsel of
 2 record. Defendant is reminded that, because he is represented by an attorney, he
   may not directly correspond with the Court, and he is encouraged to work with
 3 Mr. Iaria in order to present his views to the Court.

 4        (3)    The Clerk is DIRECTED to send a copy of this Minute Order to all counsel
   of record. The Clerk is further DIRECTED not to file any future pro se communications
 5 from defendant unless instructed to do so by the Court. Mr. Iaria is DIRECTED to send
   to defendant copies of this Minute Order, the Ninth Circuit’s disposition filed April 16,
 6 2020, and the docket in this matter.

 7         Dated this 1st day of June, 2020.

 8                                                 William M. McCool
                                                   Clerk
 9
                                                   s/Karen Dews
10                                                 Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
